                      Case 1:19-cv-02907-KBJ Document 19 Filed 10/24/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


           Environmental Defense Fund, et al.                  )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-02907
                    Elaine L. Chao, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Sierra Club                                                                                                  .


Date:          10/24/2019                                                               /s/ Joanne Spalding
                                                                                         Attorney’s signature


                                                                            Joanne Spalding (D.D.C. Bar ID CA00047)
                                                                                     Printed name and bar number


                                                                                         Sierra Club
                                                                                 2101 Webster Street, Suite 1300
                                                                                      Oakland, CA 94612
                                                                                               Address

                                                                                  joanne.spalding@sierraclub.org
                                                                                            E-mail address

                                                                                          (415) 977-5725
                                                                                          Telephone number

                                                                                          (510) 208-3140
                                                                                             FAX number
